Citation Nr: 1417124	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-00 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a gunshot wound of the right little finger with retained foreign bodies.

2.  Entitlement to an initial rating higher than 10 percent for Hepatitis C.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, in support of his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.  

In a February 2008 decision, the Board denied the Veteran's claims, and he appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  During the pendency of the appeal to the Court, VA's Office of General Counsel, representing the Secretary, and the Veteran's attorney filed a Joint Motion asking the Court to vacate the Board's decision denying the claims and remand them to the Board for further development and readjudication in compliance with directives specified.  The Court granted that Joint Motion for Remand (JMR) in a February 2009 Order and returned the file to the Board.  Later that same year, in September 2009, the Board in turn remanded the claims for the additional development the JMR had indicated was necessary.

In a February 2012 letter since issued, the Board advised the Veteran and his representative that the VLJ who had presided over the Veteran's hearing was no longer employed by the Board, since having retired.  So the Board indicated the Veteran could have another hearing before a different VLJ who would ultimately decided this appeal.  But in March 2012, in response, the Veteran's representative advised the Board that the Veteran did not want another hearing.


In an even more recent April 2012 decision, the Board granted service connection for Hepatitis C but again remanded the claim of entitlement to a rating higher than 10 percent for the residuals of the gunshot wound of the right little finger with retained foreign bodies for still further development.

In September 2012, in implementing the Board's grant, the RO issued a decision assigning an initial 10 percent rating for the now service-connected Hepatitis C as of August 17, 2007.  The RO did not issue notice of that determination until February 2013.  In October 2013, so later that same year, the Veteran filed a timely notice of disagreement (NOD) regarding the initial 10 percent rating assigned for this disability.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2013) (the regulations pertaining to the procedures and time limitations for appealing unfavorable RO determinations to the Board).  The RO did not, however, in response to that NOD, provide him a statement of the case (SOC) concerning this "downstream" issue.  The RO is obligated to issue an SOC after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2013).  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  And since the Veteran is represented in this appeal by a private attorney, the remand of this claim will be directly to the RO.

But the Board is going ahead and deciding the claim for a rating higher than 10 percent for the residuals of the gunshot wound of the right little finger with retained foreign bodies.

FINDING OF FACT

The gunshot wound residuals of the right little finger with retained foreign bodies are tantamount to an amputation with metacarpal resection.



CONCLUSION OF LAW

The criteria are met for a higher 20 percent rating, though no greater rating, for the residuals of the gunshot wound of the right little finger with retained foreign bodies.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Here, though, the Board is granting the highest available schedular rating for this service-connected right little finger disability.  In essence, then, the Board is granting the full benefit sought on appeal inasmuch as the Veteran is not alleging or shown to be entitled to even greater compensation for this disability on an 
extra-schedular basis under the special provisions of 3.321(b)(1) and is not asserting that he is unemployable on account of this service-connected disability, either.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist provisions of the VCAA because, even on the chance he has not, this is inconsequential and, therefore, could only at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The service-connected gunshot wound residuals of the Veteran's right little finger with retained foreign bodies have been rated as 10-percent disabling by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5156.

Disabilities involving the right little finger can be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, limitation of motion of the ring or little finger, which provides for a 0 percent rating for any limitation of motion; or Diagnostic Code 5227, ankylosis of the ring or little finger, which provides a 0 percent rating for favorable or unfavorable ankylosis; or Diagnostic Code 5156, which deals with amputations of the little finger.  Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is rated as 10-percent disabling, whereas with metacarpal resection as 
20-percent disabling.  These ratings are the same irrespective of whether the finger is on the dominant or non-dominant hand.

On VA examination in September 2004, the Veteran reported flare-ups of right hand pain four times a year, and there was right little finger stiffness and pain three times a week that was a four in severity on a scale of one to ten.  There was a right little finger flexion deformity.  All of the right proximal interphalangeal joints evidenced Heberden nodes.  Range of motion of the right little finger distal interphalangeal joint was to 20 degrees actively and to 45 degrees passively.  Range of motion of the right little finger proximal interphalangeal joint was to 50 degrees actively and to 60 degrees passively.  The Veteran had difficulty abducting and adducting the right fingers.  The right little finger crossed over the ring finger.  There was a two centimeter gap between the right ring finger and the transverse crease.  Right little finger resistance was painful.  An X-ray study revealed metallic densities at the base of the right little finger.  The diagnosis was of gunshot wound to the right little finger with residual deformity by radiograph (consistent with fracture) with limitation of motion, pain, and metallic densities (evident by radiograph).

In November 2007, the Veteran sought treatment for right little finger pain.  Sensation was intact as was the ability to move the right little finger.  

On August 2011 VA hand examination, the Veteran reported right little finger stiffness.  Arthritis prevented a full grip repetitively.  However, the Veteran was able to complete his tasks at work whether or not he had right hand pain.  The examiner indicated that the Veteran's dominant hand was the right one.  There was right ring finger limitation of motion.  There was no gap between the thumb pad and the fingers of the right hand.  There was a gap between the right little finger and the proximal transverse crease of less than 2.5 centimeters (one inch).  There was no objective evidence of painful motion.  There was no limitation of extension.  The Veteran was able to perform repetitive range of motion testing.  There was no additional limitation of motion of any finger post test.  The Veteran had functional loss or functional impairment of the right little finger and less movement than normal and weakened movement of the right little finger.  There was a deformity of the right little finger.  Flexion was limited to 90 degrees at the proximal interphalangeal joint, the remaining joints had full range of motion.  Flexion strength was reduced to 4/5.  The remaining digits of the right hand were 5/5.  Right hand grip was 5/5, and there was no ankylosis of any digit.  The examiner opined that the right little finger disability did not impact the Veteran's ability to work.  Further, the examiner indicated that the right little finger did not meet the criteria for amputation.  Moreover, according to the examiner, the right little finger disability had no impact upon the function of the remaining digits of the right hand.  

A June 2012 X-ray study revealed a flexion deformity of the right little finger.  There were multiple small metallic fragments over the proximal portion of the proximal phalanx of the fifth digit.  

In a March 2013 addendum, the examiner indicated that the right little finger flexion deformity produced a mildly decreased grip strength of the right hand.

A May 2013 X-ray study of the right hand revealed no acute findings other than shrapnel in the right fifth digit held in flexion and moderate to severe radial scaphoid joint degenerative changes.  

In April 2013, the Veteran sought treatment for tingling and weakness of the right little finger.  

On balance, the Board finds that the right little finger disability does not impact the other fingers of the right hand or the right hand generally.  The Veteran's right hand grip strength is nearly normal, and his right hand strength more generally also is normal or nearly normal.  However, because the right little finger symptoms include weakness and pain, have been rather persistent throughout the years and perhaps worsening as evident from the relatively recent April 2013 complaints of tingling, the Board finds that the Veteran's disability is tantamount to a little finger amputation with metacarpal resection (with more than one-half of bone lost).  Thus, when viewing the evidence in the light most favorable to him, a higher 20 percent rating is warranted for this disability under 38 C.F.R. § 4.71a, DC 5156.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  Furthermore, due to the persistent nature of his symptoms throughout the pendency of his claim for a higher rating for this disability, this greater 20 percent rating must at least date back to the receipt of his claim for a higher rating for this disability, if not to some time during the immediately preceding year.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).  But as already alluded to, there is no higher evaluation available for disabilities of the little finger.


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.


In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

Here, to the extent that the applicable manifestations have been present, they have been taken into consideration.  However, there is no means by which to assign an even higher rating because the Veteran is receiving the highest possible rating for a right little finger disability.  Moreover, because he is receiving this highest possible rating, the DeLuca factors do not come into play, as the holdings in Johnson and Johnston explained.

The Court additionally has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual undemployability due to service-connected disabilities (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a derivative claim for a TDIU is not raised by the record in this particular instance, however.  Specifically, the evidence of record fails to show that the Veteran is unemployable, certainly not because of this service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right little finger disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gunshot wound residuals of the right little finger with retained foreign bodies with the established criteria found in the Rating Schedule for disabilities of the fingers, and this finger especially, shows that the rating criteria reasonably describe his disability level and symptomatology.  The rating criteria take into account amputations as well as limitation of motion and ankylosis.  Painful motion is also taken into account.  Thus, his symptoms and consequent functional impairment are fully contemplated by the Rating Schedule.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  That is to say, even if he satisfied the first prong of the Thun analysis, he does not also the second.  And absent this threshold finding, consideration of related factors under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).

Further concerning this, the record does not show that he has required frequent hospitalizations for his gunshot wound residuals of the right little finger with retained foreign bodies.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability after the initial injury, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment because of this disability, meaning over and above that which is contemplated in the assigned schedular rating.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.


ORDER

A higher 20 percent rating is granted for the residuals of the gunshot wound of the Veteran's right little finger with retained foreign bodies, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

As already explained, in October 2013 the Veteran filed a timely NOD in resonse to the September 2012 rating decision assigning an initial 10 percent rating for his now service-connected Hepatitis C.  The NOD was timely because he was not notified of that September 2012 decision until February 2013, so the RO received his NOD concerning this "downstream" issue well within the allotted one year he had for timely initiating an appeal of that decision.  38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302, etc.

The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2013).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely substantive appeal (VA Form 9/equivalent statement).  
38 C.F.R. §§ 20.200, 20.302, etc.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 
240-41. 

Pursuant to 38 C.F.R. § 19.9(a) , if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issue of entitlement to an initial rating higher than 10 percent for the Hepatitis C.  See VAOPGCPREC 16-92 (July 24, 1992).


Accordingly, this claim is REMANDED to the RO for the following action:

Provide the Veteran an SOC concerning the issue of his entitlement to an initial rating higher than 10 percent for his now service-connected Hepatitis C.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


